DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
                                                                           Claim status 
Claims 1-2 have been canceled. Claim 3 is newly presented and remains pending in the application.
The previous rejection under 112 (a) has been withdrawn due to the cancellation of claim 2.
Drawing
The newly added drawing (Fig. 8) filed on 02/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “Analytics module”, “I/O module”, “COM interface”, “remote device”, “learning module” and “battery pack”. Furthermore, there is no any corresponding description of Fig. 8 in the original specification filed on 08/29/2016. Therefore, Applicant is required to cancel the new matter in the reply to this Office Action.


35 U.S.C. §103 rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating 
	Obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 3 is rejected under 35 USC 103 as being obvious over Kohler et al. (US. Pat. No. 6,192, 396 B1, hereinafter Kohler) in view of Caskey et al. (US 2015/0058428 A1, hereafter Caskey).

Regarding Claim 3.
              Kohler teaches a method for sending emails using an application (Kohler [Col. 5, lines 19-20], email application and storing email file are disclosed to be processed), the method comprising: 
using a graphical user interface (GUI) for a single email using via an email application being executed in a memory of a computer processor, the email application, when executed (Kohler teaches in [Col. 4, lines 41-49] a computer system 10 of Fig. 2 includes graphical interface (GUI) as shown in Fig. 6, storage device, email applications, email files and the likes and further teaches in [Col. 4, lines 56-58] that the computing system 10 of Fig. 2 includes a CPU 19 of Fig. 3. Note that CPU is equivalent to “processor”), causing the processor to:
            designate two or more recipients in an addressee area of a single email graphical user interface (GUI) (Kohler teaches in [Col. 5, lines 49-67 and Col. 6, lines 1-9] that the graphical user of Fig. 6 “a single email graphical user interface” used to displaying email messages for one or two designated intended recipients of messages and further teaches in  [Col. 9, lines 65-67 and Col. 10, lines 6], “create a message with recipient-specific content, a user composes the message, identifies one or more recipients to whom at least one portion of the message will…”); 
         enter two or more messages in a composition area of the single email GUI (Kohler, [Col. 9, lines 65-67 and Col. 10, lines 1-16], “create a message with recipient-specific content, a user composes the message…”), wherein each of the two or more messages corresponds to a respective one of the two or more subjects (Kohler, [Col. 9, lines 3-16], the message information area includes one or more the subjects for example, text area 82 of Fig. 8 includes message text corresponding to the message 
        wherein after the message is transmitted, (i) a first of the two or more recipients only receives a first of the two or more messages, the first message corresponding to the respective subject (Kohler teaches in [Col.7, lines 6-18], selecting one or more recipients individually to receive the portion of the message for example, “Team member 1” “Manager” and “president” and grouped and arranged in categories as shown in Fig. 6), and then teaches in [Col.7, lines 36-49] that optionally, part of the message is selected to the designated recipients in “Visual cues in message text area 51 of Fig. 6 and list boxes 47 of Fig. 6 through 49 of Fig.6  preferably are provided to indicate which portions of the message are designated for which recipient...”) and further teaches in [Col. 10, lines 3-8] that “the user can view a list of recipients of each portion and can view the message as it will be received by a particular recipient or recipients. Once the user is satisfied with the message, the author instructs the message to be sent, and the appropriate portions are sent to the appropriate respective recipients”), and (ii) the other of the two or more recipients only receives the second of the two or more messages, the second message corresponding to the other subject (Kohler, [Col. 9, lines 33-48] that when message is viewed in the as received mode, only parts of the message received by both the user and the identified recipient(s) are displayed. For example, if Manager viewed the message as received by President, Manager would not see text designated for President but not for Manager. Instead, Manager would see only those parts of the message that were intended for both Manager and President…,” and only those recipients who receive the text that is in focus can see the portion of the message. Note that the text designated message for example, “under assign responsibilities: I THINK WE SHOUL PROMOTE TEAM MEMBER 1 TO TEAM LEADER” which is shown in Fig. 8 is equivalent to “the second message corresponds to the other subject” which can be seen only by the president. Manager and president are equivalent to “the other of the two or more recipients”). Kohler also teaches about the subject area of a two or more subjects in a subject area of the single email for each subject corresponding to only one of the two or more recipients.
             However, Caskey teaches designate two or more subjects in a subject area of the single email for each subject corresponding to only one of the two or more recipients (Caskey teaches in Figs 6-7, ¶ [0052], the subject line assignment module 403 assigns different subject lines which is equivalent to “two or more subjects area” to the email message for each respective a plurality of recipients equivalent to “one or more recipients” and further teaches in ¶ [0039] that a plurality of possible topics in the email message that lead to different summaries, the subject line generation module 207 creates several subject lines that can be run in a subject line ticker or other configuration for displaying multiple subject lines, such as, for example, a collage, tag cloud, topic graph, outline, or other configuration which are equivalent to “email for each corresponding recipients”). 

           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of creating different subject lines and possible topics in the email message that lead to different summaries a collage, tag cloud, topic graph, outline, or other configuration (Figs. 6-7, [0052] and [0039]) of Caskey into a designated portion of messages identifying one or more recipients to which at least one portion of the message will be sent with each recipient receiving only its designated portion or portions of the message ([Col. 2, lines 13-26]) of Kohler. One would have been motivated to do so since this method involves extracting topics from an email message and computing a sender relevance score for each topic and the subject lines are assigned (608) to the email message based on the ranking of the syntactic units and thus, the subject lines for e-

Conclusion                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /ZI YE/Primary Examiner, Art Unit 2455